White, Presiding Judge.
There were two counts in the indictment, one for theft and one for theft from the person. Appellant was found guilty of theft from the person, and given five years in the penitentiary by way of punishment.
It was not error to refuse to require the district attorney to elect upon which count he would try the defendant. It is only required that an election be bad in those cases “ where an attempt is made, as manifested either by the indictment or the evidence, to convict the accused of two or more distinct offenses growing out of distinct or separate transactions; but should never interpose in either mode *578where the joinder is simply designed and calculated to adapt the pleadings to different aspects in which the evidence on the trial may present a single transaction.” (Keeler v. The State, 15 Texas Ct. App., 111; Gonzales v. The State, 5 Texas Ct. App., 584.) There may be exceptions to this rule (Simms v. The State, 10 Texas Ct. App., 131), but the case here presented does not come within the exceptions.
[Opinion delivered March 13, 1886.]
It is claimed that the court erred in allowing the witness Fulwiler to testify that, after defendant was arrested by him, defendant told said witness “ to give the money to J. C. Roberson.” Objection is that defendant was under arrest at the time, and had not been cautioned. This would perhaps have been a good objection to the testimony when offered on the trial. It is, however, expressly stated in the certified and agreed statement of facts that, when this evidence was offered and adduced, no objection was made to it by defendant. He cannot be heard to complain now, after sitting quietly by and permitting inadmissible-evidence against him without objection.
As to the evidence, in our opinion it amply sustains the verdict and judgment. Ho objection is urged to the charge of the court, nor is any material one perceived. Ho additional instructions were asked for defendant. There is no error apparent for which a reversal should be had, and the judgment is affirmed.

Affirmed.